STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 19, 2016
              Plaintiff-Appellee,

v                                                                  No. 323903
                                                                   Saginaw Circuit Court
REUBEN RAUL MARTINEZ, SR.,                                         LC No. 13-038695-FC

              Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and GADOLA and O’BRIEN, JJ.

PER CURIAM.

       Defendant was convicted by a jury of two counts of first-degree criminal sexual conduct
(CSC I), MCL 750.520b(2)(b), and two counts of second-degree criminal sexual conduct (CSC
II), MCL 750.520c(2)(b). He was sentenced to 25 to 40 years imprisonment for each CSC I
conviction and to 12 to 20 years imprisonment for each CSC II conviction. Defendant appeals as
of right. We affirm. The convictions involved the defendant sexually assaulting his
granddaughter.

        Defendant first argues that he was deprived of due process and a fair trial because the
prosecutor impermissibly shifted the burden of proof during closing argument and failed to test
certain evidence for DNA or fingerprints. We disagree.

       Defendants are entitled to fair trials, but not necessarily to perfect ones. People v
Rosales, 160 Mich. App. 304, 312; 408 NW2d 140 (1987). We review complaints that a
defendant was denied a fair trial on case-by-case basis, and in so doing, we consider the entire
context. People v Cooper, 309 Mich. App. 74, 88; 867 NW2d 452 (2015); People v Schutte, 240
Mich. App. 713, 721; 613 NW2d 370 (2000), abrogated on other grounds Crawford v
Washington, 541 U.S. 36, 64; 124 S. Ct. 1354; 158 L. Ed. 2d 177 (2004). The prosecutor may not
imply at closing argument that the defendant is obligated to prove his innocence or present or
contradict evidence. Rosales, 160 Mich. App. at 312; People v Fyda, 288 Mich. App. 446, 463-
464; 793 NW2d 712 (2010). However, “[o]therwise improper prosecutorial conduct or remarks
might not require reversal if they address issues raised by defense counsel.” People v Dobek,
274 Mich. App. 58, 64; 732 NW2d 546 (2007).

       Defendant complains of the prosecutor’s remark that when the defense “choose[s] to do
something, they are going to give you their best case. And when they gave you their best case,
not one person, no one in the back, no one came forward, took that stand and told you this little
                                               -1-
girl [the victim] lies all the time.” Defendant claims that this comment impermissibly
highlighted defendant’s failure to present evidence. However, the prosecutor prefaced this
remark by first stating that the defense had “zero obligation” to set forth proofs. The prosecutor
then pointed out that the defense may choose to present evidence. Therefore, this remark is
nothing more than a statement of the obvious and a fair commentary that the jury should not
accept the defense theory that the victim was not credible. Additionally, the trial court properly
instructed the jury that defendant is presumed innocent, that it is the prosecution’s burden to
prove guilt beyond a reasonable doubt, and that the defense does not have to prove anything.
“Jurors are presumed to follow instructions, and instructions are presumed to cure most errors.”
People v Petri, 279 Mich. App. 407, 414; 760 NW2d 882 (2008) (citation omitted). We do not
find that the prosecutor’s remark affected the fairness of defendant’s trial.

         Regarding the evidence, due process simply does not require the prosecutor or the police
to test evidence unless defendant can show “suppression of evidence, intentional misconduct, or
bad faith.” People v Coy, 258 Mich. App. 1, 21; 669 NW2d 831 (2003); see also People v Miller
(After Remand), 211 Mich. App. 30, 43; 535 NW2d 518 (1995). Likewise, “[n]either the
prosecution nor the defense has an affirmative duty to search for evidence to aid the other’s
case.” People v Burwick, 450 Mich. 281, 289 n 10; 537 NW2d 813 (1995). Under some
circumstances, the prosecution may be obligated to conduct testing in order to establish a
foundation for admission. People v Jordan, 23 Mich. App. 375, 385-389; 178 NW2d 659 (1970).
That is not the situation here. The prosecution is obligated to provide to defendant any known
exculpatory evidence. People v Greenfield, 271 Mich. App. 442, 449 n 5; 722 NW2d 254 (2006).
That also is not the situation here. We cannot find that defendant was denied due process,
particularly because defendant does not contend that he was denied the ability to inspect the
items or to have them tested himself.

        Defendant next argues that the evidence was insufficient to sustain his convictions. We
disagree. “In reviewing the sufficiency of the evidence in a criminal case, we must view the
evidence in a light most favorable to the prosecution and determine whether a rational trier of
fact could find that the essential elements of the crime were proved beyond a reasonable doubt.”
People v Hoffman, 225 Mich. App. 103, 111; 570 NW2d 146 (1997). In reviewing a claim of
insufficient evidence, all conflicts in the evidence must be resolved in favor of the prosecution.
People v Lemmon, 456 Mich. 625, 643; 576 NW2d 129 (1998); People v Terry, 224 Mich. App.
447, 452; 569 NW2d 641 (1997).

        Defendant was convicted of CSC I pursuant to MCL 750.520b(1)(a), which prohibits
“sexual penetration” of a “person . . . under 13 years of age.” The victim was 12 years old at the
time of trial, so there can be no serious doubt that she was “under 13 years of age.” Defendant’s
two CSC I convictions were based, respectively, on an incident where the victim testified that
defendant called her into his room and effectuated anal penetration, and an incident where he
effectuated anal penetration while the victim was in a bed with her sister. “[T]he complainant’s
[victim’s] testimony need not be corroborated to sustain a conviction . . . ” People v Phelps, 288
Mich. App. 123, 134; 791 NW2d 732 (2010) (alteration added); MCL 750.520h. Further, this
Court “will not substitute its judgment for that of the triers of the facts who heard the testimony
of the witnesses and observed their demeanor.” People v Panknin, 4 Mich. App. 19, 33; 143
NW2d 806 (1966). “Sexual penetration” is defined, in part, as “ . . . anal intercourse, or any
other intrusion, however slight, of any part of a person’s body or of any object into the genital or

                                                -2-
anal openings of another person’s body . . . ” MCL 750.520a(r). The victim’s testimony was
sufficient to establish defendant’s CSC I convictions beyond a reasonable doubt.

        Defendant’s CSC II convictions were pursuant to MCL 750.520c(1)(a), which prohibits
“sexual contact” with a “person . . . under 13 years of age.” Again, there is no dispute that the
victim was under 13 years of age. “Sexual contact” is defined “as the intentional touching of the
victim’s or actor’s intimate parts or the intentional touching of the clothing covering the
immediate area of the victim’s or actor’s intimate parts, if that intentional touching can
reasonably be construed as being for the purpose of sexual arousal or gratification . . . ” MCL
750.520a(q). The victim testified about an incident when defendant placed his hand on her
“front area” and “rubbed it back and forth,” and an incident when defendant made her masturbate
him. This testimony is more than adequate to generate a reasonable inference that defendant
engaged in both acts for the purpose of sexual gratification, and defendant’s argument to the
effect that the case against him must be speculative because a medical examination of the victim
found no evidence of injury is simply irrelevant. Defendant’s doubt as to the victim’s credibility
is not a sufficient basis to undermine the jury’s finding that the victim was credible. See
Lemmon, 456 Mich. at 643. The evidence was sufficient to support defendant’s convictions.1

        Defendant finally contends that he received ineffective assistance of counsel for a variety
of alleged failures to investigate or call potential witnesses or to sufficiently cross-examine
others. We disagree. In order to be entitled to a new trial based on the ineffective assistance of
counsel, defendant must show that the defense counsel’s performance fell below an objective
standard of reasonableness, and that there is “ ‘a reasonable probability that, but for counsel’s
error, the result of the proceeding would have been different.’ ” People v Payne, 285 Mich. App.
181, 188-189; 774 NW2d 714 (2009), quoting People v Carbin, 463 Mich. 590, 600; 623 NW2d
884 (2001).

         Defendant specifically argues that defense counsel should have investigated the potential
testimony of the victim’s father’s girlfriend, of defendant’s son, of defendant’s roommates, and
of the victim’s father. Other than the victim’s father, defendant simply does not explain what he
believes the testimony of these people would have added. The record does not indicate what role
defendant’s son may have had in any of the circumstances or events. Although the victim
initially disclosed the abuse to her father’s girlfriend, defendant does not take exception to that or
the circumstances surrounding that disclosure. Defendant contends that his roommates might
have identified certain items in the house as belonging to themselves, but ownership of them is
irrelevant in this context if someone else made use of them, and there is no dispute that the items
were found in defendant’s home. Without more of an explanation of how these witnesses might
have helped defendant, we cannot find that their absence “deprive[d] the defendant of a




1
 Consequently, defense counsel cannot have been ineffective for failing to move for a directed
verdict on the grounds of insufficient evidence. Such a motion would have been futile, and
counsel is not ineffective for failing to make a futile motion. People v Horn, 279 Mich. App. 31,
39-40; 755 NW2d 212 (2008).


                                                 -3-
substantial defense.” People v Russell, 297 Mich. App. 707, 716; 825 NW2d 623 (2012) (citation
and internal quotation marks omitted).

        According to the presentence investigation report (PSIR), the victim’s father indicated
that the victim “lies a lot and might be making this up because her grandfather [defendant]
slapped her the day prior when he was watching her.” However, the PSIR summarizes a police
report made shortly after the initial report of the abuse; it remains unclear whether the victim’s
father would have testified accordingly. Defense counsel elicited from the victim herself
testimony that she was frequently physically disciplined by defendant, and she “almost hated
him” for that alone. Defense counsel also elicited from the victim testimony to the effect that she
did not like her father’s girlfriend very much and preferred to be with her mother, and in the
aftermath of her reporting the abuse, she was now spending more time with her mother, which
was what she wanted. The victim also testified that her “father would try to get us kids to tell a
lie on [her] mother’s boyfriend . . . to get him put away so that he would have us kids,” which the
victim refused to do. Because defense counsel successfully established from the victim some
incentive to lie, and because the victim’s testimony also established that her father may in fact
have been motivated to lie and to manipulate the victim, we are simply unable to conclude that it
was anything other than sound trial strategy to conclude that bringing the victim’s father in as a
witness could backfire. See Russell, 297 Mich. App. at 716. Certainly, defendant has not
established that the outcome of trial might have been affected.

        Defendant implies that counsel was ineffective based on the fact that his cross-
examination of the victim’s mother was brief. However, the prosecution’s questioning of this
witness was also brief and established only that she never observed the children watching her
and the victim’s father having intercourse through the bedroom door, and that she was not aware
of defendant ever putting medication on the victim for a rash. Again, defendant offers this Court
no explanation of how a more rigorous cross-examination would have helped the defense. As a
result, defendant has not established that the brief cross-examination deprived him of a
substantial defense. Russell, 297 Mich. App. at 716.

       Affirmed.

                                                            /s/ Amy Ronayne Krause
                                                            /s/ Michael F. Gadola
                                                            /s/ Colleen A. O'Brien




                                                -4-